DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (US 2018/0331279).

Regarding claim 10, Shen discloses a magnetic memory structure comprising: 

a Ru hard mask layer (15, Fig. 1) formed over the tunnel junction structure (Fig. 1 and paragraphs 0025-0030); 
wherein the Ru hard mask layer is a capping layer formed on the magnetic free layer (Fig. 1 and paragraph 0030).


Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marchack et al. (US 2020/0220072).

Regarding claim 1, Marchack discloses a magnetic memory structure comprising: 
a tunnel junction structure including a magnetic free layer (28, Fig. 1A and paragraphs 0033-0035): and
a capping layer  (40, Fig. 1A and paragraph 0036) formed over the magnetic free layer: and
a Ru hard mask layer (50, Fig. 1A and paragraph 0037) formed on the capping layer.

Regarding claim 3, Marchack further discloses wherein the capping layer (40, Fig. 1A) consists essentially of Ta (paragraph 0036).



Regarding claim 6, Marchack further discloses wherein the tunnel junction structure further comprises a magnetic free layer (28) having a magnetization that is free to move between two magnetic states (28, Fig. 1 and paragraph 0035), a magnetic reference layer (22) having a magnetization that is fixed in a magnetic state (paragraph 0033) and a non-magnetic, electrically insulating barrier layer (25, Fig. 1 and paragraph 0034) located between the magnetic free layer and the magnetic reference layer.

Regarding claim 7, Marchack further discloses wherein the nonmagnetic, electrically insulating barrier layer comprises magnesium oxide (paragraph 0034).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marchack et al. (US 2020/0220072) in view of Liu et al. (US 10,014,465).

Regarding claims 5 and 9, Marchack discloses the magnetic memory structure of claim 1, as mentioned above and further discloses a conductive electrode (18, Fig. 1A and paragraph 0032).  Marchack does not explicitly disclose further comprising an electrically conductive electrode formed over the Ru hard mask structure.  However, it was well known in the art at the time of filing to incorporate an electrically conductive electrode over the Ru hard mask structure for the purpose of integrating the magnetic cell into a usable memory device and would therefore be deemed obvious to one of ordinary skill in the art at the time of filing.  To illustrate such known practice see Liu et al. (40, Fig. 14 and Col. 9).

Regarding claim 8, Marchack discloses the magnetic memory structure of claim 1, as mentioned above.  Marchack does not explicitly disclose further comprising a non-magnetic dielectric isolation layer surrounding the pillar structure.  However, it was well known in the art at the time of filing to incorporate an such isolation features for the purpose of integrating the magnetic cell into a usable memory device and would therefore be deemed obvious to one of ordinary skill in the art at the time of filing.  To illustrate such known practice see Liu et al. (25, Figs. 13-14 and Col. 7).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        6/8/21